Case
 Case18-13947-mdc
      18-13947-mdc Doc
                    Doc6391-1
                            FiledFiled
                                   04/06/20
                                       04/16/21
                                              Entered
                                                 Entered
                                                       04/06/20
                                                          04/16/21
                                                                15:05:43
                                                                   16:56:18
                                                                          Desc
                                                                             Desc
                                                                               Main
                           Document
                            Exhibit A PagePage11ofof41




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 18-13947
Stacy A McCauley Cooney               : Chapter 13
                                      : Judge Magdeline D. Coleman
                         Debtor(s)    : ******************
                                      :
Nationstar Mortgage LLC d/b/a Mr.     : Date and Time of Hearing
Cooper                                : March 26, 2020 at 11:00 a.m.
                         Movant,      :
       vs                             : Place of Hearing
                                      : U.S. Bankruptcy Court
Stacy A McCauley Cooney               : 900 Market Street, Courtroom #2
                                      : Philadelphia, PA, 19107
                                      :
William C. Miller
                                        Related Document # 53
                         Respondents.


                                      ORDER OF COURT

       AND NOW, to wit, this 6th day of               April            , 2020, upon
consideration of the foregoing Stipulation for Settlement of Movant's Motion for Relief from the
Automatic Stay, it is hereby ORDERED, ADJUDGED AND DECREED that:

1.     The terms of the foregoing Stipulation are hereby approved in their entirety and
incorporated herein as part of this Order.

2.      Pursuant to the Stipulation, Movant is entitled to relief from the automatic stay upon
default of Debtor, subject to the terms of the Stipulation.

                                                 By the Court:



                                                 MAGDELINE D. COLEMAN
                                                 CHIEF U.S. BANKRUPTCY JUDGE

CC:
  Karina Velter, Attorney for Creditor, Manley Deas Kochalski LLC, P.O. Box 165028,
  Columbus, OH 43216-5028 (notified by ecf)

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov (notified by ecf)
Case
 Case18-13947-mdc
      18-13947-mdc Doc
                    Doc6291-1
                            FiledFiled
                                   04/03/20
                                       04/16/21
                                              Entered
                                                  Entered
                                                        04/03/20
                                                           04/16/21
                                                                 11:19:54
                                                                    16:56:18
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page21ofof43
Case
 Case18-13947-mdc
      18-13947-mdc Doc
                    Doc6291-1
                            FiledFiled
                                   04/03/20
                                       04/16/21
                                              Entered
                                                  Entered
                                                        04/03/20
                                                           04/16/21
                                                                 11:19:54
                                                                    16:56:18
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page32ofof43
Case
 Case18-13947-mdc
      18-13947-mdc Doc
                    Doc6291-1
                            FiledFiled
                                   04/03/20
                                       04/16/21
                                              Entered
                                                  Entered
                                                        04/03/20
                                                           04/16/21
                                                                 11:19:54
                                                                    16:56:18
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page43ofof43




 s/ LeeAne O. Huggins   Without prejudice to any trustee rights or remedies 4/3/2020
